Exhibit 10.2

 

OUR CREDIT NUMBER ISSUE DATE EXPIRY DATE LETTER OF CREDIT AMOUNT SM441521P APRIL
25,2001 DEC. 31,2001 USD1,890,000.00

 

BENEFICIARY:   ISSUER::   GREENWICH INSURANCE COMPANY   GE CAPITAL CORPORATION.
  160 WATER STREET 16T" FLOOR       NEW YORK, NY 10038      

 

DEAR BENEFICIARY:

AT THE REQUEST OF THE ABOVE ISSUER WE HAVE BEEN INSTRUCTED TO ADVISE YOU THAT
THE ATTACHED IRREVOCABLE STANDBY LETTER OF CREDIT HAS BEEN ESTABLISHED IN YOUR
FAVOR, AS BENEFICIARY.

ALL DEMANDS FOR PAYMENTS MUST BE SENT TO FIRST UNION NATIONAL BANK, ONE SOUTH
BROAD STREET, PHILADELPHIA, PA 19106, MAIL CODE PA 4928, ATTN: GE CORPORATE
FINANCE STANDBY TEAM.

DOCUMENTS MUST CONFORM STRICTLY WITH THE TERMS OF THE ATTACHED LETTER OF CREDIT.
IF YOU ARE UNABLE TO COMPLY WITH SAME, PLEASE COMMUNICATE DIRECTLY WITH YOUR
CUSTOMER IN ORDER TO HAVE THE ISSUER AMEND THE RELEVANT CONDITIONS.  THIS SHOULD
ELIMINATE DIFFICULTIES AND DELAYS IN PAYMENT IN THE EVENT DOCUMENTS ARE
PRESENTED FOR NEGOTIATION.

ALL DEMANDS HEREUNDER MUST INDICATE THE ABOVE REFERENCED LETTER OF CREDIT
NUMBER.

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED, THIS LETTER OF CREDIT IS
SUBJECT TO THE "UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS
(1993 REVISION), INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500."

ALL INQUIRIES REGARDING THIS CREDIT SHOULD BE DIRECTED TO FIRST UNION NATIONAL
BANK AT OUR PHONE NUMBER (215) 973-7012.

 

/s/ Richard Fortino

--------------------------------------------------------------------------------

  FIRST UNION NATIONAL BANK AUTHORIZED SIGNATURE

 

                                                                                            
GE Capital

 

                                                                                                                                    
General Electric Capital Corporation

 

             LETTER OF CREDIT NO                                                
ISSUE DATE                              EXPIRY DATE

            
SE441521P                                                                         
APRIL 25,2001                           DEC. 31,2001

             FDL

BENEFICIARY:            APPLICANT:
GREENWICH INSURANCE COMPANY                                    LABOR READY, INC.
160 WATER STREET 16TH FLOOR                                             TREASURY
DEPARTMENT
NEW YORK, NY
10038                                                                  P.0 BOX
2910
                                                                  
                                        TACOMA, WASHINGTON 98401

DEAR BENEFICIARY,

AT THE REQUEST OF LABOR READY, INC., WE, FIRST UNION NATIONAL BANK HAVE OPENED
AN IRREVOCABLE LETTER OF CREDIT IN YOUR FAVOR FOR UP TO AN AMOUNT NOT EXCEEDING
USD1,890,000.00, AVAILABLE BY YOUR DRAFTS AT SIGHT ON GE CAPITAL CORPORATION.

WE WARRANT TO YOU THAT ALL YOUR DRAFTS UNDER THIS IRREVOCABLE LETTER OF CREDIT
WILL BE DULY HONORED UPON PRESENTATION AT OUR LETTER OF CREDIT DEPARTMENT, ONE
SOUTH BROAD STREET, 9TH FLOOR, ATTENTION INTERNATIONAL TRADE OPERATIONS PA4928,
PHILADELPHIA, PA 19107 ON OR BEFORE THE EXPIRATION DATE OR ON OR BEFORE ANY
AUTOMATICALLY EXTENDED DATE AS SET FORTH BELOW.

EXCEPT AS EXPRESSLY STATED HEREIN, THIS IRREVOCABLE LETTER OF CREDIT IS NOT
SUBJECT TO ANY CONDITION OR QUALIFICATION AND IS OUR INDIVIDUAL OBLIGATION WHICH
IS IN NO WAY CONTINGENT UPON REIMBURSEMENT.

THIS IRREVOCABLE LETTER OF CREDIT IS EFFECTIVE APRIL 19,2001 AND EXPIRES ON
DECEMBER 31,2001, BUT WILL AUTOMATICALLY BE EXTENDED WITHOUT AMENDMENT FOR
SUCCESSIVE ONE YEAR PERIODS FROM THE CURRENT EXPIRATION DATE AND ANY FUTURE
EXPIRATION DATE UNLESS AT LEAST 45 DAYS PRIOR TO THE EXPIRATION DATE WE NOTIFY
YOU BY LETTER SENT CERTIFIED MAIL AT THE ABOVE LISTED ADDRESS THAT WE ELECT NOT
TO RENEW FOR SUCH ADDITIONAL ONE YEAR PERIODS.

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED, THIS LETTER OF CREDIT IS
SUBJECT TO THE "UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS
(1993 REVISION), INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500."

ALL INQUIRIES REGARDING THIS CREDIT SHOULD BE DIRECTED TO US AT OUR PHONE
NUMBERS (215) 973-5981; (215) 973-8157; (215) 973-1944.

/s/ Richard Fortino   /s/ Diane Ruch

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  RICHARD FORTINO   DIANE RUCH ASST. VICE PRESIDENT   TEAM LEADER

 

A GE Capital Services Company